Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duchateau et al. (US10584352B2), Eyquem et al., and Zhao et al. (US20180312848A1) in view of Baeuerle et al. (US2018/0244747A1) and Zah et al. (Cancer Immunol Res; 4(6) June 2016, 498-508), is withdrawn in response to Applicant’s arguments of unexpected results associated with the claimed invention and the attached Examiner’s Amendment.
Double Patenting
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10736919 B2, claims 1-13 of US Patent No. 11013767, or claims 1-7 of US Patent No. 10857184, in view of Baeuerle et al.  (US2018/0244747A1) is withdrawn in response to Applicant’s filing of a Terminal Disclaimer over these issued US Patents.
The provisional rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claim 187-210 of co-pending Application No. 16/901,675 in view of Baeuerle et al, is withdrawn in response to Applicant’s filing of a Terminal Disclaimer over the US Patent issued from this US Application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yahua Chen on 10/22/2021.
The application has been amended as follows: 

	1. (Currently Amended) A method for treating cancer, comprising administering to a subject in need thereof an effective amount of a population of engineered primary human T cells, wherein the engineered primary human T cells comprise:(a) a disrupted TRAC gene comprising a deletion of the nucleotide sequence of SEQ ID NO: 76; (b) a nucleic acid comprising a nucleotide sequence encoding a chimeric antigen receptor (CAR), wherein the CAR comprises (i) an ectodomain that comprises an anti-CD19 single-chain variable fragment (scFv), which comprises a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 1595, and a variable light chain comprising the amino acid sequence of SEQ ID NO: 1596, (ii) a CD8 transmembrane domain, and (iii) an endodomain that comprises a CD28 or 4-1BB co-stimulatory domain and a CD3 (co-stimulatory domain, and wherein the nucleic acid is inserted in the disrupted TRAC gene; and (c) a disrupted beta-2-microglobulin (B2M) gene.

	5. (Currently Amended) The method of claim 4 

	In claims 9, 10, 11, 12-14, and 16-18, the word --primary
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699